Citation Nr: 1219652	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  10-36 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky

THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial rating greater than 10 percent for left lower extremity radiculopathy.

3.  Entitlement to an effective date prior to March 18, 2008, for the grant of service connection for degenerative disc disease of the lumbar spine.

4.  Entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
The Veteran



ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to January 1954 and from February 1954 to May 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Veteran testified at a December 2011 hearing sitting at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

The above-captioned issues include entitlement to a higher initial rating for left lower extremity radiculopathy.  Although the Veteran did not separately perfect an appeal as to this issue, service connection for this disability was granted based on the provisions of 38 C.F.R. § 4.71a, specifically the General Rating Formula for Disabilities of the Spine.  38 C.F.R. § 4.71a at Note (1).  Thus, it is proper for the Board to consider whether a higher rating is warranted for the left lower extremity radiculopathy during the course of adjudicating the Veteran's claim for an increased initial rating for his lumbar spine disability.  

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The issue of entitlement to TDIU is REMANDED to the RO via the Appeals Management Center in Washington, D.C.




FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the lumbar spine is manifested by forward flexion of the lumbar spine to 35 degrees when accounting for pain, but not by favorable or unfavorable ankylosis of the lumbar or entire spine.

2.  The Veteran's left lower extremity radiculopathy is manifested by no more than mild incomplete paralysis of the sciatic nerve.

3.  The Veteran's claim to reopen the issue of entitlement to service connection for a low back disability was received by VA in October 2006.

4.  Service connection for pes planus was granted by a December 2008 rating decision, effective March 18, 2008.

5.  The effective date for low back disability cannot be earlier than the date of service-connected bilateral pes planus, which is March 18, 2008. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 20 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011). 

2.  The criteria for an initial rating greater than 10 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).

3.  The criteria for an effective date prior to March 18, 2008, for the grant of service connection for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a)  as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 



The RO provided pre-adjudication VCAA notice by letter, dated in January 2007, on underlying claim of service connection.  Where, as here, service connection has been granted and the initial disability ratings and effective date have been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled. Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability and assigning the effective does not trigger additional 38 U.S.C.A. § 5103(a) notice. Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for initial higher ratings and for an earlier effective date.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. The RO has obtained service treatment records, VA records, and private medical records. 

On the claims for increase, the Veteran was afforded VA examinations in June 2009 and in June 2010.  As the reports of the VA examinations included a review of the Veteran's medical history and sufficient findings to evaluate the disabilities under the applicable rating criteria, the VA examinations are adequate to decide the claims.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

On the claim for an earlier effective date, as the material issue of fact to establish an earlier effective date, pertain to whether or not there was a pending or unadjudicated earlier claim for the same disability, which is not a medical question, a VA medical examination or medical opinion is not needed to decide the claim.



As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims for Increase 

Rating Principles

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  Separate Diagnostic Codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation. 38 C.F.R. § 4.7. 

Rating Criteria

Service connection for degenerative disc disease of the lumbar spine was granted by the RO in a rating decision in November 2009, and the RO assigned a 20 percent initial rating under 38 C.F.R. § 4.71a, Diagnostic Code 5242, effective March 18, 2008.  







Degenerative disc disease of the lumbar spine is rated under the General Formula for Diseases and Injuries of the Spine (General Formula), Diagnostic Code 5242, or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Intervertebral Disc Syndrome), Diagnostic Code 5243, whichever method results in the higher rating. 

Under the General Rating Formula, in evaluating disabilities of the spine, the criteria is for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The criteria for a 40 percent rating are forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation will be assigned of unfavorable ankylosis of the entire thoracolumbar spine. 

Also any objective neurological abnormality may be separately rated under the appropriate Diagnostic Code.

The normal findings for range of motion of the lumbar spine are flexion to 90 degrees, extension to 30 degrees, lateral flexion, right and left, to 30 degrees, and rotation, right and left, to 30 degrees. 38 C.F.R. § 4.71a, Plate V. 

Unfavorable ankylosis is a condition in which the entire  thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  38 C.F.R. § 4.71a, General Rating Formula, Note (5). 



Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the criteria for the rating of 40 percent are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.   An incapacitating episode is a period of acute signs and symptoms that required bed rest prescribed by a physician and treatment by a physician.

A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45; DeLuca supra at 206-07. 

Also with any form of arthritis, painful motion is factor to be considered. 38 C.F.R. § 4.59. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).





In June 2009 on VA examination, forward flexion was to 50 degrees.  In June 2010 on VA examination, forward flexion was to 55 degrees.  As neither 50 degrees nor 55 degrees of flexion more nearly approximate or equate to 30 degrees, the criteria for the next higher rating, 40 percent, based on limitation of flexion, considering functional loss due to pain, weakness, fatigue, incoordination, or lack of endurance, flare-ups, or painful movement under 38 C.F.R. §§ 4.40, 4.45, 4.59, have not been met. 

While the Veteran does experience pain, the pain does not raise to the level of the criteria for the next higher rating.  See Mitchell v. Shineski, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).  To this extent, the Board places greater weight on the objective findings of the examinations than the Veteran's subjective complaints of pain.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

As for a rating higher than 10 percent for left lower extremity radiculopathy, under Diagnostic Code 8520, the criterion for a 20 percent rating is moderate incomplete paralysis. 

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a. 

VA records in May 2008 and in June 2009 show that the Veteran complained of burning pain in his left leg, but no numbness or tingling.  He did complain of numbness on VA examination in June 2009, but not on VA examination in June 2010 or at any other time.  



The record also does not establish that the Veteran experienced weakness in the left lower extremity as a result of the radiculopathy as he has not asserted and the record does not show that the Veteran has fallen as a result of the radiculopathy.  The Veteran has consistently denied any bowel or bladder dysfunction. 

With respect to the rating criteria based on incapacitating episodes, the record does not establish that the Veteran has experienced incapacitating episodes. While the Veteran had one hospital visit resulting in 7 days of incapacitation, in June 2010 on VA examination the Veteran did not have any incapacitating episodes over the last year.  In the absence of evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks over a 12 month, the criteria for a 40 percent rating have not been met. 

The minimum compensable rating for a disability of the lumbar spine with painful motion is 10 percent.  As the initial rating of 20 percent exceeds the minimum rating, a minimum rating under 38 C.F.R. § 4.59 does not appl; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (painful motion under 38 C.F.R. § 4.59 requires a minimum rating for the specific joint).  

In summary, the evidence of record does not support a rating higher than 20 percent for degenerative disc disease of the lumbar spine or a rating higher than 10 percent for left lower extremity radiculopathy at any time during the appeal period.  38 U.S.C.A. 5110 (West 2002); Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505. 

In conclusion, as the preponderance of the evidence is against the claim for initial higher ratings for the disability of the lumbar spine, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 






Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is encompassed by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  

Effective Date Claim

The Veteran seeks an effective date before March 18, 2008, for a grant of service connection for degenerative disc disease of the lumbar spine.  The Veteran asserts that appropriate date is October 25, 2006, the date of his application to reopen the claim of service connection for a low back disability.  




The effective date of an award for service connection is either the date of receipt of the claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400. 

A claim is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  An informal claim is any communication or action indicating intent to apply for one or more benefits.  38 C.F.R. § 3.155(a). 

The Veteran's claim of service connection for a low back disability was received by the RO on October 25, 2006.  Although the Veteran previously claimed entitlement to service connection for a low back disability, the most recent claim prior to October 2006 was received in July 1994, and denied by the April 1995 rating decision.  The record does not reflect that the Veteran appealed that decision, or submitted documentation constituting of new and material evidence, in the one-year appeal period following the decision.  Therefore the April 1995 rating decision is final.  38 C.F.R. § 3.156 (b), (c).  And there is no correspondence or any other document which could be considered correspondence or a claim, received by the RO before October 25, 2006.   

The RO assigned the effective date for the grant of service connection for degenerative disc disease of the lumbar spine as March 18, 2008, the effective date of the grant of service connection for pes planus, because the basis of the grant of service connection for degenerative disc disease of the lumbar spine was that it was due to the service-connected pes planus.  

As the basis for the grant of service connection for degenerative disc disease of the lumbar spine was the grant of service-connected pes planus, the effective date for the grant of service connection for degenerative disc disease of the lumbar spine cannot be earlier than the grant of service connection of pes planus, which is March 18, 2008, even though the claim of service connection for degenerative disc disease of the lumbar spine was filed in October 2006. 



Because there is no evidence that the Veteran filed, or intended to file, a formal or informal claim to reopen the claim of service connection for a low back disability after the April 1995 rating decision but before October 25, 2006, and the record does not reflect medical evidence relating the Veteran's degenerative disc disease of the lumbar spine to service or a service-connected disability before March 18, 2008, the preponderance of the evidence is against his claim for an effective date prior to March 18, 2008, and benefit of the doubt doctrine does not apply. 38 C.F.R. § 5107(b).

ORDER

Entitlement to an initial rating higher than 20 percent for degenerative disc disease of the lumbar spine is denied.

Entitlement to an initial rating higher than 10 percent for left lower extremity radiculopathy is denied.

Entitlement to an effective date before March 18, 2008, for the grant of service connection for degenerative disc disease of the lumbar spine is denied.


REMAND

VA records show that the Veteran was reducing his hours working as a barber to part-time due to his service-connected disabilities.  On VA examination in June 2010, it was noted that the Veteran had lost 6 months of work in the last 12 months due primarily to low back pain.  As the record raises a claim for total disability rating for compensation based on individual unemployability, further development is needed.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for a total disability evaluation on the basis of individual unemployability, whether expressly raised by the veteran or reasonably raised by the record, is not a separate claim).  


Accordingly, the TDIU claim is REMANDED for the following actions:

After complying with the VCAA's duty to notify and to assist, adjudicate the TDIU claim.  If the benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


